


--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT



            This Employment Agreement, dated as of February 3, 2003, by and
between DARLING INTERNATIONAL INC., a Delaware corporation ("Employer" or
"Company") and RANDALL C. STUEWE ("Employee").

            The Board of Directors of the Company is formulating a long-term
strategic plan for the Company (the "Strategic Plan"). The Company and Employee
agree that (1) such process may take a period of time which is difficult to fix
at the present time and (2) pending the completion of such process, Employee
should not relocate his residence and should not enter into a long-term
employment contract. Such interim period is hereinafter referred to as the
"Interim Term" and the parties intend that, unless the results of the Strategic
Plan would otherwise dictate, a three year employment period (the "Term") would
commence immediately following the Interim Term.

            In consideration of the mutual agreements hereinafter set forth, the
parties hereto agree as follows:

1.     Employment as Chairman and Chief Executive Officer.      Employer hereby
engages Employee, and Employee hereby agrees, to serve as Employer's chairman
and chief executive officer during the Employment Period (as defined below),
upon the terms and subject to the conditions set forth in this Agreement. While
serving as chairman and chief executive officer, Employee shall carry out such
duties as are assigned by the Company's Board of Directors (the "Board"), which
are consistent with Employee's position as chairman and chief executive officer,
and shall have full authority to manage the business of the Company subject to
the direction of the Board.

2.     Director.     Employer hereby agrees to appoint Employee to a vacant
position on the Board and thereafter to nominate Employee for election to the
Board at each annual meeting of the stockholders of the Company held during the
Employment Period. Employee hereby agrees to serve as a director during the
Employment Period. The Board agrees to elect Employee as Chairman of the Board
immediately upon Employee's appointment to the Board. Employer now provides and
agrees to use all reasonable efforts, to continue to provide, at its expense,
directors and officer's liability insurance ("D and O") with limits of not less
than $30 million at all times during the Employment Period, provided that if the
Board determines that such "D and O" coverage cannot be obtained at reasonable
cost, Employee may elect to voluntarily terminate his employment.

3.    Base Salary.      Employee shall receive a base salary of $400,000 per
annum during the Employment Period as compensation for the services contemplated
hereby, payable in accordance with the Employer's payroll policy for senior
executive employees ("Base Salary"). A copy of said policy has been provided to
Employee prior to execution of this Agreement. Employer's Compensation Committee
will review the Base Salary annually on the anniversary of the commencement of
the Employment Period and increase the Base Salary as appropriate to ensure that
Employee's compensation is commensurate with compensation paid to like employees
in the industry. In no event shall the Base Salary be reduced during the
Employment Period.

4.    Minimum Employment Period and Extended Period of Interim Term.      As
indicated above, Employer is unable to precisely determine how long the Interim
Term will last but it shall be not less than four and not more than nine months
from the date hereof. Subject to such minimum and maximum periods, the Interim
Term shall last until written notice by Employer to Employee.

5.    Employment Period.      Unless Employer shall have notified Employee of
termination of the Interim Term and that the Term shall not commence, the Term
shall commence at the end of the Interim Term and shall continue for a period of
three years, subject to (i) Employer's right to terminate the Term on not less
than six months notice to Employee, (ii) extension for successive one-year
periods after expiration of the initial three-year period of the Term or
subsequent one-year extensions thereof unless terminated by not less than six
months prior notice by either Employer or Employee and (iii) termination as
provided in Section 15. The term "Employment Period" means all times Employee is
employed by Employer, commencing on the date of this Agreement and continuing
throughout the Term and any extensions thereof.

6.    Severance Payments.

(a) If Employer terminates the Employment Period during the Interim Term
Employer shall promptly pay Employee a severance payment in an amount equal to
$75,000 plus 4/12ths of the Base Salary. The severance payment shall be reduced
by an amount equal to 1/12th of the Base Salary for every month up to four that
Employee has been paid during the Interim Term. In addition, upon termination
during the Interim Term, Employer shall pay all premiums for continuing health
and dental insurance for the earlier of (i) Employee's coverage under the health
and dental plan or insurance of his new employer, or (ii) six months after the
effective date of such termination. Upon payment of the foregoing amounts and
the payment of any other amounts due upon termination of the Employment Period
herein provided, Employer shall have no further obligation to pay Employee any
future compensation.

(b) If Employer shall terminate the Employment Period during the Term (or any
extension thereof), except as provided in Section 7 below, Employer shall
promptly pay Employee a severance payment of $400,000, or an amount equal to one
year's Base Salary if the Base Salary has been increased as herein provided, and
any part of the Base Salary earned and unpaid during the Employment Period
through the date of such termination, and upon such payments shall have no
further obligation to pay compensation to Employee except for (1) the Bonus as
provided in Section 12 below, subject to the provisions of Section 7; and (2)
all premiums for continuing health and dental insurance for the earlier of (i)
Employee's coverage under the health and dental plan or insurance of his new
employer, or (ii) one year after the effective date of such termination.

7.     No Severance Payments.     Notwithstanding the provisions of Section 6
above, if Employee voluntarily resigns or refuses to continue to perform his
duties as chief executive officer or shall be discharged for Cause (as defined
below), Employer shall not be obligated to pay any severance or other future
compensation to Employee.

8.     Exclusive Services; Employee Representations.

(a) During the Employment Period, Employee shall at all times faithfully,
industriously and to the best of his ability, experience and talent, perform all
of the duties of chief executive officer and shall devote all of his business
time and efforts to the performance of such duties and to the promotion of the
interests and business of the Employer; provided, however, Employee may devote
time to personal and family investments to the extent that such investments do
not conflict with the Employer's business or interfere with the performance of
Employee's duties under this Agreement. The existence of such a conflict shall
be determined in good faith by the Board.

(b) Employee represents and warrants to the Employer that (i) Employee is under
no contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Employer hereunder and (ii) Employee is under no physical or
mental disability that would hinder the performance of his duties under this
Agreement. Employee agrees to conform to any standard testing program which
Employer requires for all of its employees.

9.    Place of Performance.     Employee shall perform his duties hereunder
principally at the Company's corporate headquarters in Irving, Texas, or such
other location within the Dallas/Fort Worth metropolitan area as may be
designated by the Board from time to time. However, Employee shall also render
services at such other place or places within or without the United States as
necessary for the effective management of the Company. If Employee is required
to render such services at a location away from corporate headquarters in
Irving, Texas, or such other location within the Dallas/Fort Worth metropolitan
area as may be designated by the Board from time to time, the Employer shall
furnish such first class transportation and living expenses as may be reasonably
required for Employee.

10.    Relocation Expenses.

(a) The Employer shall reimburse Employee for the following expenses promptly
following submission of appropriate documentation thereof in compliance with
such policies and procedures relating thereto as the Company may adopt from time
to time except as modified herein: Temporary Living Expenses (hereinafter
defined) in accordance with Employer's Executive Management Relocation Policy (a
copy of which has been furnished to Employee), until 90 days after the earlier
of (i) the commencement of the Term or (ii) Employee's closing on purchase of a
new home in the Dallas, Texas area. "Temporary Living Expenses" means (i) food
and housing costs at an extended stay hotel or furnished apartment, (ii) weekly
roundtrip airfare for Employee to and from his home in Monterey, California and
(iii) two round trip airfares for Employee's wife and children to and from
Monterey, California for the purpose of finding new housing and schools.

(b) Employer shall pay reasonable expenses related to the movement of Employee's
household goods from Monterey, California to Employee's new residence in the
Irving, Texas area in accordance with the Company's existing relocation plan ( a
copy of which has been furnished to Employee), and, since Employee has elected
not to sell his home in lieu of reimbursement for a relocation firm to buy
Employee's home, the Company shall pay to Employee the sum of $75,000 (net after
taxes) on commencement of the Term.

11.     Options.

(a) On the effective date (the "Effective Date")of this Agreement (i.e. the date
the Board or Compensation Committee of the Company approves this Agreement)
Employer shall grant Employee stock options (the "Management Options") to
purchase 250,000 shares of Employer's common stock (at an option exercise price
equal to 100% of the Fair Market Value of Employer's common stock on the
Effective Date pursuant to the terms of the Employer's 1994 Flexible Stock
Option Plan, as amended (the "Option Plan") and of the applicable stock option
agreement under the Plan. 62,500 of such Management Options will be exercisable
immediately and 62,500 of the Management Options will become exercisable on a
cumulative basis from and after each of the first, second and third anniversary
of the commencement of the Effective Date (so that an aggregate of 250,000
Management Options will be exercisable by the third anniversary of the Effective
Date).

(b) At the commencement of the Term Employer shall grant Employee 250,000
additional Management Options at an option exercise price equal to 100% of the
Fair Market Value of Employer's common stock on the date of commencement of the
Term, pursuant to the terms of the Option Plan and of the stock option agreement
under the Option Plan. 62,500 of such Management Options will be exercisable
immediately and 62,500 of such Management Options will be exercisable on the
first, second and third anniversary of the commencement of the Term (so that an
aggregate of 250,000 of such Management Options will be exercisable by the third
anniversary of the commencement of the Term).

(c) The Management Options shall be "incentive stock options" to the maximum
extent permitted under Section 422 of the Internal Revenue Code of 1986, as
amended.

(d) If a "Change of Control"(hereinafter defined) shall occur (i) during the
Interim Term -- 62,500 of the 250,000 Management Options referred to in
subparagraph 11(a) shall be immediately exercisable or (ii) during the Term
--500,000 of the Management Options referred to in subparagraphs 11(a) and 11(b)
shall be immediately exercisable.

(e) "Change of Control" means the occurrence of (i) any person or group, within
the meaning of Section 13(d) of the Securities Exchange Act of 1934 or the SEC
Rules thereunder (collectively the "Control Rules"), becoming a "beneficial
owner" (as defined in the Control Rules) of more than 50% of the total voting
power of Employer's outstanding capital stock entitled to elect directors, (ii)
a majority of the members of Employer's Board of Directors are not "Continuing
Directors," (hereinafter defined)," or (iii) Employer's consolidation with, or
merger with or into any person or any person being consolidated with, or merger
with or into Employer, pursuant to a transaction in which any of the outstanding
voting capital stock of Employer is converted into or exchanged for cash,
securities or other property.

(f) "Continuing Directors," means those members of Employer's Board who either
(i) were members of Employer's Board on the date of commencement of the Term or
(ii) were nominated or elected by a majority of the Continuing Directors who
were members of Employer's Board at the time of such nomination or election.

12.     Bonus.

(a) During the Employment Period, Employee shall be entitled to participate in
an employee bonus plan as established from time to time by the Board (the "Bonus
Plan"), provided, however, unless Employee shall agree in writing to a different
arrangement, during the Employment Period, Employee shall be entitled to receive
a bonus (the "Bonus") based upon the relationship of actual "EBITDA"
(hereinafter defined) for a fiscal year to budgeted EBITDA as established by the
Board for such fiscal year. If actual EBITDA equals budgeted EBITDA for a fiscal
year, the bonus would be an amount equal to 60% of Employee's then Base Salary
with the bonus increasing by an amount equal to 2% of Base Salary for each $1
million by which actual EBITDA exceeds budgeted EBITDA for such fiscal year,
provided that in no event shall the bonus for any fiscal year exceed $400,000
(or Employee's Base Salary should the Base Salary be increased as herein
provided).

(b) "EBITDA" shall mean earnings before interest, taxes, depreciation and
amortization, as determined in accordance with generally accepted accounting
principles, applied on a consistent basis. Actual EBITDA shall be derived from
the Employer's audited financial statements by its independent certified public
accountants. The Bonus will be pro-rated for the fiscal year 2003 so that
Employee will be entitled to receive that percentage determined by dividing the
number of days from commencement of the Interim Term to the end of the fiscal
year 2003 by 365 days.

(c) In no event shall Employee be entitled to a bonus for any fiscal year unless
Employee shall be employed on the last day of such fiscal year unless (i)
Employee has been terminated without cause during the Term or (ii) it shall be
determined by arbitration under Section 16 that Employer wrongfully discharged
Employee.

13.     Employee Benefits.

(a) During the Employment Period, Employee shall be entitled to participate in
any employee benefit plans or programs that Employer has or shall establish in
the future for other senior executive employees of Employer, in each case to the
extent that Employee is eligible under the terms of such plans or programs.

(b) During the Term, Employee shall be entitled to exclusive use of a new
automobile of his choice, in the category of a sport utility vehicle having a
manufacturer's suggested retail price not to exceed $55,000, or similar car,
which vehicle shall be replaced every three (3) years or every 60,000 miles
whichever shall first occur. Said vehicle shall be purchased or leased and
maintained by the Employer solely at Employer's cost and expense. Employer shall
pay all insurance premiums for both casualty and liability exposure for the
vehicle, and shall name Employee as an additional named insured under any
policy. Employer shall pay all operational expenses, fuel, registration and
taxes in said vehicle. At the expiration or termination of the Term, Employee
shall have the option to elect to purchase said vehicle at its depreciated book
value or at its residual lease value.

(c) During the Employment Period, Employee shall be entitled to reimbursement
for all ordinary and necessary business expenses incurred by Employee in
connection with the performance of his duties hereunder subject to submission of
appropriate documentation thereof in compliance with such policies and
procedures relating thereto as the Company may adopt from time to time.

(d) During the Employment Period, Employee will accrue and be entitled to use up
to four weeks of vacation each year, at full pay, in accordance with the
Company's vacation policy.

14.    Certain Covenants.

(a) Non-Competition Agreement.      During the Employment Period, and for a
period of one year thereafter (the "Restricted Period"), Employee shall not have
any ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any city, state, or part thereof in the United
States, Canada and/or Mexico (the "Restricted Territory") in a business which is
similar to that in which the Employer is engaged in the Restricted Territory or
part thereof or continues to solicit customers or potential customers therein;
provided, however, that Employee may own, directly or indirectly, solely as an
investment, securities of any entity if Employee (i) is not a controlling person
of, or a member of a group which controls, such entity and (ii) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of any such entity.

(b) Non-Competition Agreement.     During the Employment Period, and for a
period of one year thereafter (the "Restricted Period"), Employee shall not have
any ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any city, state, or part thereof in the United
States, Canada and/or Mexico (the "Restricted Territory") in a business which is
similar to that in which the Employer is engaged in the Restricted Territory or
part thereof or continues to solicit customers or potential customers therein;
provided, however, that Employee may own, directly or indirectly, solely as an
investment, securities of any entity if Employee (i) is not a controlling person
of, or a member of a group which controls, such entity and (ii) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of any such entity.

Upon the termination of the Employment Period for any reason, Employee shall
promptly deliver to the Company all correspondence, drawings, blueprints,
manuals, letters, notes, notebooks, reports, flow-charts, programs, proposals,
price lists, customer lists, company credit cards, company vehicles and any
documents concerning the Company's or its affiliates' customers or concerning
products or processes used by the Company or its affiliates and, without
limiting the foregoing, will promptly deliver to the Company any and all other
documents or materials containing or constituting Confidential Information.

(c) Solicitation of Business.      During the Restricted Period, Employee shall
not solicit or assist any other person to solicit any business (other than for
the Employer) from any present or past customer of the Employer or request or
advise any present or future customer of the Employer to withdraw, curtail or
cancel its business dealings with the Employer; or commit any other act or
assist others to commit any other act which might injure the business of the
Employer.

(d) Solicitation of Employees.     During the Restricted Period, Employee shall
not directly or indirectly, hire, solicit or encourage to leave the employment
of the Employer or any of its affiliates, any employee of the Employer or any of
its affiliates or hire any such employee who has left the employment of the
Employer or any of its affiliates within one year of the termination of such
employee's employment with the Employer or any of its affiliates.

(e) Solicitation of Consultants.      During the Restricted Period, Employee
shall not directly or indirectly, hire, solicit or encourage to cease work with
the Employer or any of its affiliates any consultant then under the oral or
written contract with the Employer or any of its affiliates within one year of
the termination of such Employee's employment with the Employer or any of its
affiliates.

(f) Right and Remedies Upon Breach.     If Employee breaches or threatens to
commit a breach of any of the provisions of this Section 14 (the "Restrictive
Covenants"), the Employer shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not lieu of, any other rights and remedies available to the Employer under law
or in equity:

(i)     Specific Performance.      The right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction, all
without the need to post a bond or any other security or to prove any amount of
actual damage or that money damages would not provide an adequate remedy, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Employer and that money damages will not provide
adequate remedy to the Employer; and

(ii)     Accounting and Indemnification.     The right and remedy to require
Employee (i) to account for and pay over to the Employer all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Employee or any associated party deriving such benefits as a result of any such
breach of the Restrictive Covenants; and (ii) to indemnify the Employer against
any other losses, damages (including special and consequential damages), costs
and expenses, including actual attorneys' fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.

(g) Severability of Covenants/Blue Pencilling.     If any court determines that
any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the Restrictive Covenants, or any part
thereof, are unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Employee hereby waives any and all right to
attack and validity of the Restrictive Covenants on the ground of the breadth of
their geographic scope or the length of their term.

(h) Enforceability in Jurisdictions.    The Employer and Employee intend to and
do hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the Restrictive
Covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the Employer and Employee that such
determination not bar or in any way affect the right of the Employer to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

(i) Inventions, etc. To the fullest extent permitted by law, Employee shall
assign, and does hereby assign, to the Employer all of Employee's right, title
and interest in and to all inventions, improvements, developments, trade
secrets, discoveries, computer software, trade names and trademarks conceived,
improved, developed, discovered or written by Employee, alone or in
collaboration with others, during the Employment Period, Employee shall promptly
and fully disclose to the Employer all matters within the scope of this
paragraph, and shall, upon request of the Employer, execute, acknowledge,
deliver and file any and all documents necessary or useful to vest in the
Employer all of Employee's right, title and interest in and to all such matters.
All expenses incurred in connection with the execution, acknowledgement,
delivery and filing of any papers or documents within the scope of this
paragraph shall be borne by the Employer. All matters within the scope of this
paragraph shall constitute trade secrets and Confidential Information of the
Employer until such matters cease to be trade secrets by operation of law.

15.    Termination.

(a) Death or Total Disability of Employee.      If Employee dies or becomes
totally disabled during the Employment Period, the Employment Period shall
automatically terminate. For these purposes Employee shall be deemed totally
disabled if Employee shall become physically or mentally incapacitated or
disabled or otherwise unable fully to discharge Employee's duties hereunder for
a period of ninety (90) consecutive calendar days or for 120 calendar days in
any 180 calendar-day period ("Disability"). A determination of Disability shall
be made by a physician satisfactory to both Employee and the Company; provided,
however, that if Employee and the Company do not agree on a physician, Employee
and the Company shall each select a physician and these two together shall
select a third physician, and the determination by a majority of the three
physicians as to Disability shall be binding on all parties.

(b) Termination for Cause.     The Employment Period may be terminated by the
Employer for the following occurrences ("Cause"):

(i)     Employee's breach of any of the covenants contained in Sections 13 and
14 of this Agreement;

(ii)     Employee's conviction by, or entry of a plea of guilty or nole
contendere in, a court of competent and final jurisdiction for any crime
(whether felony or misdemeanor) involving moral turpitude or punishable by
imprisonment in the jurisdiction involved;

(iii)     Employee's commission of any crime, act of fraud, embezzlement or
theft upon or against (x) the Employer in connection with his duties with the
Company or in the course of his employment with the Company or otherwise, or (y)
any third party whether prior to our subsequent to the date hereof;

(iv)    Employee's continuing repeated failure or refusal to perform Employee's
duties as required by this Employment Agreement (including, without limitation,
Employee's inability to perform Employee's duties hereunder as a result of
chronic alcoholism or drug addiction and/or as a result of any failure to comply
with any laws, rules or regulations of any governmental entity with respect to
Employee's employment by the Employer), provided that termination of Employee's
employment pursuant to this subsection (iv) shall not constitute valid
termination for Cause unless Employee shall have first received written notice
form the Board stating with specificity the nature of such failure or refusal
and affording Employee at least fifteen (15) days to correct the act or omission
complained of; or

(v)      Gross negligence, insubordination, material violation by Employee of
any duty of loyalty to the Employer or any other material misconduct on the part
of Employee, provided that termination of Employee's employment pursuant to this
subsection (v) shall not constitute valid termination for Cause unless Employee
shall have first received written notice from the Board stating with specificity
the nature of such failure or refusal and affording Employee at least fifteen
(15) days to correct the act or omission complained of.

(c) Termination Without Cause.     At any time during the Employment Period,
Employer may terminate Employee's employment without Cause by giving written
notice of termination subject to (i) the severance payments herein provided,
(ii) payment of Base Salary for a minimum of four months, if the termination
occurs during the Interim Period, and (iii) the payment of the other amounts
payable under this Agreement upon termination of the Employment Period,
including a bonus as provided in Section 12(c).

(d) Effects of a Termination for Cause or Resignation.     If Employee is
discharged for Cause pursuant to Section 15(b), Employee shall be entitled to
receive his Base Salary to the effective date of the notice of termination,
provided, however, (i) if Employee shall dispute the Board's termination for
Cause, pending resolution of such dispute by arbitration in accordance with
Section 16 hereof, Employer shall continue to pay Employee his Base Salary,
subject to Employee's agreement to repay such Base Salary payments (the
"Repayment Obligation") in the event the results of such arbitration shall
justify the Board's determination, and (2) pending final disposition of any such
criminal or civil proceeding against Employee, Employer, may suspend Employee
but shall continue to pay his Base Salary, subject to the Repayment Obligation.

(e) Effects of Termination for Death or Disability.     Upon the occurrence of
Employee's death during the Employment Period, Employee's designated beneficiary
shall be entitled to receive $350,000 from a group life insurance policy
maintained by the Company at its sole expense. Upon Employee's disability during
the Employment Period, Employee or his legal representatives shall be entitled
to receive $10,000 per month until age 65 under a group disability policy
maintained by the Company at its expense.

16.     Arbitration.

(a) Any dispute arising under or with respect to this Agreement shall be
resolved by Arbitration in accordance with the Rules of the American Arbitration
Association ("AAA") in Dallas, Texas. Employer shall appoint one arbitrator and
Employee shall appoint one arbitrator and such arbitrators shall appoint a third
arbitrator who shall act as chairman of the arbitration panel, provided that (i)
if the party commencing the arbitration shall fail to appoint an arbitrator upon
such commencement, (ii) if the responding party shall fail to appoint an
arbitrator within 30 days of receipt of notice of commencement of the
arbitration or (iii) the arbitrators selected by the parties shall fail to
appoint such third arbitrator within 30 days after selection of such two
arbitrators, the AAA shall appoint such arbitrator or arbitrators.

(b) The decision of a majority of the arbitrators shall be final and binding
upon the parties hereto or any person claiming any interest through one of the
parties. The arbitrators may award costs, including reasonable counsel fees and
expenses, to the benefit of the prevailing party as determined in their sole
discretion. The fees of the arbitrators shall be shared equally by the parties.

(c) Nothing contained in these arbitration proceeding shall limit the relief
available to Employer under Sections 13 or 14, including commencement by
Employer of an action in any court of competent jurisdiction.

17.    Return of the Employer's Property.    If this Agreement is terminated for
any reason, the Employer shall have the right, at its option, to require
Employee to vacate his offices prior to the effective date of termination and to
cease all activities on the Employer's behalf. Upon the termination of his
employment in any manner, Employee shall immediately surrender to the Employer
all lists, books and records of, or in connection with, the Employer's business,
and all other property belonging to the Employer, it being distinctly understood
that all such lists, books and records, and other documents, are the property of
the Employer.

18.     Withholding.     The Company shall be entitled to withhold from any
payments or deemed payments any amount of federal and state income, FICA and
other withholding tax it determines to be required by law.

19.    Miscellaneous.

(a) Entire Agreement; Modification.      This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all prior oral or written understandings between them concerning such
subject matter. This Agreement may be modified only by a written instrument duly
executed by each party.

(b) Survival.     Notwithstanding the termination of this Agreement or
Employee's employment hereunder, Section 6, 7, and 10 through 19 hereof shall
survive any such termination.

(c) Waiver.     The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party's rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provisions hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(d) Notices.     All notices and other communications required or permitted
under this Agreement shall be in writing, served personally on, e-mailed or
mailed by certified or registered United States mail to, the party to be charged
with receipt thereof. Notices and other communications served by mail shall be
deemed given hereunder 72 hours after deposit of such notice or communication in
the United States Post Office as certified or registered mail with postage
pre-paid and duly addressed to whom such notice or communication is to be given,
in the case of:



(i) the Employer:    Darling International Inc.
251 O'Connor Ridge Boulevard, Suite 300
Irving, Texas 75038
E-mail: Jmuse@darlingii.com
Attention: Chief Financial Officer

or

(ii) Employee:    Randall C. Stuewe
11502 Saddle Road
Monterey, CA 93940
E-mail: rcsteuwe@aol.com

copy to: Employee:      Stephen Pearson, Esq.
Noland, Hamerly, Etienne and Hoss
P.O. Box 2510
Salinas, CA 93902
E-mail: Spearson@NHEH.com

     Any such party may change said party’s address for purposes of this Section
by giving to the party intended to be bound thereby, in the manner provided
herein, a written notice of such change.



(e) Severability.     If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with the applicable law or the determination by a court of
competent jurisdiction.

(f) Governing Law.    This Agreement shall be governed by, and interpreted in
accordance with, the internal laws of the State of Texas, without regard to the
conflict of law principles thereof. Subject to the arbitration provisions of
this Agreement, Employee hereto hereby irrevocably and unconditionally consents
to submit to the jurisdiction of the courts of the State of Texas or of the
United States of America located in the State of Texas for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby, and further agrees that service of any process, summons,
notice or document by United States registered or certified mail in accordance
with Section 19(d) of this Agreement shall be effective service of process for
any action, suit or proceeding brought in any such court. Subject to the
arbitration provisions of this Agreement, Employee hereby irrevocable and
unconditionally waives any objection of personal jurisdiction and the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the courts of the State of Texas or of the
United States of America located in the State of Texas, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. A claim or a series of related claims
with respect to which injunctive relief is sought may be heard in the
jurisdiction where it is alleged that the primary activity which is the subject
of such claim(s) occurred.

(g) Non-transferability of Interest; Assignment by Employer.     None of the
rights of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Employee. Any attempted assignment, transfer, conveyance, or other disposition
(other than as aforesaid) of any interest in the rights of Employee to receive
any form of compensation to be made by the Employer pursuant to this Agreement
shall be null and void. In the event of any sale, transfer or other disposition
of all or substantially all of the Company's assets or business, whether by
merger, consolidation or otherwise to any entity or person, this Agreement and
the rights and obligations of the Company hereunder shall be transferred to such
entity or person. This Agreement shall be binding upon and inure to the benefit
of the parties, and their legal representatives, heirs, and, subject to the
preceding sentences of this Section 19(g), their successors and assigns.

(h) Counterparts.     This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

(i) Headings.     he headings preceding the text of the sections and subsections
hereof are inserted solely for convenience of reference, and shall not
constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.



            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed s as of the date hereinabove set forth.



"EMPLOYER or COMPANY"

DARLING INTERNATIONAL INC.

By:  /s/ John O. Muse John Muse, Executive Vice President



"EMPLOYEE"

/s/ Randall C. Stuewe Randall C. Stuewe

